IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                             AT JACKSON

             _______________________________________________________

                                    )
ELREE L. HORTON, et al,             )     Carroll County Chancery Court
                                    )     No. 95-CV-79
   Plaintiffs/Appellants.           )
                                    )
VS.                                 )     C.A. No. 02A01-9610-CH-00235
                                    )
CARROLL COUNTY, TENNESSEE,          )
THE BOARD OF COMMISSIONERS )
OF CARROLL COUNTY, TENNESSEE,)
                                                FILED
COUNTY EXECUTIVE WALTER             )
                                        September 18, 1997
BUTLER AND CARROLL & HENRY )
SOLID WASTE PLANNING REGION, )
                                         Cecil Crowson, Jr.
                                    )
                                         Appellate C ourt Clerk
   Defendants/Appellees.            )
                                    )
______________________________________________________________________________

From the Chancery Court of Carroll County at Huntingdon.
Honorable Walton West, Chancellor



Elree L. Horton, Pro Se
Ethridge Adkisson, Pro Se


Robert T. Keeton, Jr., Huntingdon, Tennessee
Attorney for Defendants/Appellees.



OPINION FILED:

AFFIRMED AND REMANDED


                                          FARMER, J.

CRAWFORD, P.J., W.S.: (Concurs)
HIGHERS, J.: (Concurs)
               This is an action by Elree L. Horton and Ethridge Adkisson, Appellants,1 against the

appellees, Carroll County, Tennessee, the Board of Commissioners of Carroll County, County

Executive Walter Butler (hereinafter collectively “County”) and C & H Solid Waste Planning

Region, for a judgment from the chancery court declaring them exempt from payment of a fee

imposed by the County for rural “mailbox” garbage collection.2 Suit was filed in response to legal

proceedings initiated in general sessions court by the Carroll County Solid Waste Authority against

those delinquent in payment of the fees, including the appellants. Judgments were entered against

the appellants who appealed to circuit court. Their appeals were transferred to the chancery court

for consolidation and disposition with the action seeking declaratory relief. After a hearing, the

chancellor entered judgment for the appellees finding legal authority for the County’s imposition of

the mandatory fee.3 The court also sustained the judgments of the general sessions court. The

appellants have appealed, challenging the correctness of the trial court’s decision. For the reasons

expressed below, we affirm and remand.



               The facts of this case are not in dispute. Carroll County entered into a contract with

a private company to provide mailbox garbage collection services to its rural residents. The County

assessed a fee for this service to all rural households, irrespective of whether they actually utilized

the service. Appellants claim exemption from the fee because they dispose of their waste on their

own land.



               Although Appellants list some seven issues on appeal, we find they may be

consolidated into the following three:



                       1. Whether Carroll County may impose a monthly household


       1
        James Dwain Barnes was an original plaintiff to this action, but has not appealed from
the judgment below and is not considered an appellant in this appeal.
       2
         The initial petition was for writ of certiorari and injunctive relief. By agreement of the
parties, the petition was treated as a complaint for declaratory judgment.
       3
         The monthly fee assessed against Appellants was a total of $6.50 with an additional
$2.00 assessed for late payment. In its opinion, the chancellor notes that in the plan adopted by
the County, a $6.23 monthly fee was proposed. The chancellor “assumed” that the difference
was a billing fee charge by the electrical companies, but found that no such charge was imposed
on residents by any action of the Carroll County Board of Commissioners. The court further held
the late penalty fee invalid as its collection was not supported by proper County resolution.
               garbage collection fee on all its rural county citizens, regardless of
               whether they desire or utilize the service.

                       2. Whether Carroll County complied with relevant state
               statutes and properly adopted resolutions when imposing the
               mandatory fees.

                       3. Whether Appellants were denied due process of law when
               their circuit and chancery court cases were consolidated for
               disposition.4



               As the trial court’s decision rested solely on questions of law, our review is de novo

with no presumption of correctness. Lucius v. City of Memphis, 925 S.W.2d 522 (Tenn. 1996).

Resolution of the first two issues requires review of various sections of the Tennessee Code. Solid

waste disposal is addressed in Chapter 211 of Title 68 of the Code. The chapter was originally

comprised of ten parts. Part 1, designated the “Tennessee Solid Waste Disposal Act,” was enacted

in 1969. Section 68-211-110 provides:



               Disposal on own land. -- This part does not apply to any private,
               natural person disposing waste generated in such natural person’s
               own household upon land owned by such natural person; provided,
               that such disposal does not create a public nuisance or a hazard to the
               public health.



               Part 8 is identified as the “Solid Waste Management Act of 1991.” It states as follows

under § 68-211-851(a):



               Effective January 1, 1996, each county shall assure that one (1) or
               more municipal solid waste collection and disposal systems are
               available to meet the needs of the residents of the county. . . . The
               minimum level of service that the county shall assure is a system
               consisting of a network of convenience centers throughout the county.
               Unless a higher level of service, such as household garbage pickup,
               is available to the residents, a county shall provide directly, by
               contract, or through a solid waste authority, convenience centers
               which shall meet minimum design standards . . . .




       4
        Appellees contend that only the issues expressly identified and addressed by the
chancellor (whether the County can impose its monthly fee on all county residents regardless of
whether they utilize the service and whether Carroll County properly adopted resolutions
imposing the fees) may be heard on appeal. The record, however, indicates that the other matters
as expressed above were presented by the appellants in a “Motion for a New Trial or to Alter or
Amend Opinion and Judgment . . . .” which was denied.
Section 68-211-802 defines “convenience center” as “any area which is staffed and fenced that has

waste receptacles on site that are open to the public, when an attendant is present, to receive

household waste, . . . .”



                Section 68-211-835(g)(1) - (3) provides:



                         In addition to any power authorized by title 5, a county,
                municipality or solid waste authority is authorized to impose and
                collect a solid waste disposal fee. Funds generated from such fees
                may only be used to establish and maintain solid waste collection and
                disposal services, including, but not limited to, convenience centers.
                All residents of the county shall have access to these services. The
                amount of the fee shall bear a reasonable relationship to the cost of
                providing the solid waste disposal services. Such fees shall be
                segregated from the general fund and shall be used only for the
                purposes for which they were collected.
                         (2) Subject to any other requirement of law, a county,
                municipality or solid waste authority may enter into an agreement
                with an electric utility to collect the solid waste disposal fee as a part
                of the utility’s billing process. The agreement shall be approved by
                the governing body of the county or municipality entering into the
                agreement, or, in the case of a solid waste authority, the agreement
                shall be approved by the authority’s board of directors.
                         (3) A solid waste disposal fee shall not be imposed on any
                generator of solid waste when the generator’s solid waste is managed
                in a privately owned solid waste disposal system or resource recovery
                facility owned by the generator.



                Chapter 19 of Title 5, T.C.A. §§ 5-19-101 to 116, enacted in 1969, pertains to

“garbage and rubbish collection and disposal services.” Section 5-19-107(11) provides:



                Powers of counties. -- The several counties are empowered to do all
                things necessary to provide such county-wide or special district
                garbage and rubbish collection and/or garbage and rubbish disposal
                service, including but not limited to:
                        ....
                        Establish schedules of, and collect reasonable charges for, any
                services rendered in any district or area which are not covered by the
                special tax levy authorized in § 5-19-108 or § 5-19-109 for garbage
                and rubbish collection and/or disposal in that district or area;



Section 5-19-109(a) and (b)(1)-(3) states:



                If less than all persons in the county are to be served, the county, if it
                chooses to enter into garbage and rubbish collection and disposal
                activities, must establish a district or districts within which the
                service is to be provided.
                        (b) Such county must pay the full costs of the services to be
                provided either:
                        (1) From the proceeds of a tax levied only on property within
                the district or districts;
                        (2) From the proceeds of a schedule of service charges levied
                upon the recipients of the services in the district or districts; or
                        (3) From a combination of both such a tax levy and service
                charge levy.



Finally, § 5-19-116 sets forth:



                Householders’ rights preserved. -- this chapter shall not prohibit
                an individual householder from disposing of solid waste from such
                householder’s own household upon such householder’s own land;
                provided, that such disposal does not create a public nuisance or a
                hazard to the public health.



                It is Appellants’ contention that § 68-211-110 of the Solid Waste Disposal Act

operates to exempt them not only from that Act’s provisions but from “all areas of law dealing with

solid waste disposal,” provided they do not create a nuisance or health hazard when disposing of

their own waste on their land. Although they acknowledge that Part 8 contains no like exemption,

they argue that it is not necessary that it do so because of the express exemption in Part 1. They

assert that because Part 1 already exempts certain persons from the laws dealing with waste disposal,

“it is not necessary to include the exemption again in the statutes that deal with the management of

waste facilities.”



                The most basic principle of statutory construction is to ascertain and give effect to

the intention and purpose of the legislature. Such intent is to be ascertained primarily from the

natural and ordinary meaning of the language used, without any forced or subtle construction that

would limit or extend the meaning of the language. Tuggle v. Allright Parking Systems, Inc., 922
S.W.2d 105, 107 (Tenn. 1996). We are to avoid a construction that places one statute in conflict

with another and must resolve any possible conflict between statutes in favor of each other to provide

harmonious operation of the laws. Sharp v. Richardson, 937 S.W.2d 846, 849 (Tenn. 1996); Holder

v. Tennessee Judicial Selection Comm’n, 937 S.W.2d 877, 883 (Tenn. 1996). Where two statutes

are capable of coexistence, it is this Court’s duty, absent clearly expressed intention to the contrary,

to regard each statute as effective. In re Thurman, 127 B.R. 401, 405 (M.D. Tenn. 1991).
               We do not find the two Acts discussed above to be conflicting in their provisions.

Nor do we find their language ambiguous. Clearly, both Acts’ provisions are capable of coexistence

and harmonious operation.       We agree with the trial court that § 68-211-110 clearly and

unambiguously excludes all those who meet its criteria from the provisions of the Solid Waste

Disposal Act, including the requirements of registration and the imposition of criminal penalties for

violation thereof. See T.C.A. §§ 68-211-106 and 114. (R. 129). However, it is equally clear that

such persons meeting the criteria set forth under § 68-211-110 are excluded only from “this part” -

Part 1. We also point out that Part 1 does not include any provisions concerning the imposition of

solid waste disposal fees. No like exemption is found within the provisions of Part 8, which

expressly pertains, in part, to the collection of a solid waste disposal fee by “a county, municipality

or solid waste authority.” § 68-211-835(g)(1).



               We cannot agree with the appellants that it was not necessary to include a like

exemption in Part 8 because of § 68-211-110. It is presumed that each word used in a statute has

meaning and purpose and, thus, each word should be given full effect if doing so would not violate

the legislature’s obvious intent. Eyman v. Kentucky Cent. Ins. Co., 870 S.W.2d 530, 531 (Tenn.

App. 1993). Moreover, when the words of a statute are plain and unambiguous, we assume the

legislature intended what it wrote and meant what it said. Worley v. Weigels, Inc., 919 S.W.2d 589,

593 (Tenn. 1996). Section 68-211-110 clearly establishes that the persons meeting its criteria are

exempt only from “this part.” If the legislature had intended otherwise, it could have expressly

included such exemption when enacting the 1991 Act or amended the prior Act. The legislature is

presumed to have knowledge of its prior enactments and to know the state of the law at the time it

passes legislation. Cronin v. Howe, 906 S.W.2d 910, 912 (Tenn. 1995); Holder, 937 S.W.2d at 833.



               Further, we agree with the reasoning as expressed by the trial court in construing the

Acts, when stating:



                       T.C.A. § 68-211-835(g)(1) allows a county or solid waste
               authority to impose and collect a fee for establishing and maintaining
               solid waste collection and disposal services, including convenience
               centers. The convenience centers are to be open to the public as
               provided in T.C.A. § 68-211-802(a)(4).

                       T.C.A. § 68-211-835(g)(2) allows a county to enter into an
               agreement with electric utilities to collect the fee for the provided
               waste disposal services.

                      Did the Legislature intend that if a person desires not to use
               convenience centers placed throughout a county that this person
               would be exempt from helping defray the cost of such centers? The
               answer is clearly no, considering that the above cited statutes provide
               that utility companies may collect the fees for operating the
               convenience centers, effectively from all households, and that “all
               residents of the county shall have access to these services.”

                      The household garbage pick-up is merely a “higher level of
               service” than convenience centers offered residents, as noted in
               T.C.A. § 68-211-851(a).

                       Did the Legislature intend that if certain persons prefer not to
               use household garbage collection provided by the county that they
               would be exempt from the fee? Again, this does not appear to be the
               intent of the above cited statutes. It would not appear logical to
               conclude that all residents are responsible for the cost of convenience
               centers, irrespective of use, yet not responsible for the cost of
               collecting household garbage, even if not used. There is no
               distinction made in the statutes between the two services relative to
               the method of assessing costs for the services.



               Appellants additionally rely upon the provisions of § 68-211-835(g). As noted, this

section precludes the imposition of a solid waste disposal fee on any generator of solid waste if it

is managed in a privately owned solid waste disposal system or resource recovery facility owned by

the generator. A “solid waste disposal system” is defined at T.C.A. § 68-211-103(10)5 as “the

relationship of the coordinated activities of and resources for processing and disposal of solid wastes

within a common geographical area and under the supervision of any person or persons engaging in

such activities.” A “resource recovery facility” is defined in § 68-211-902(7) as “land, rights in land,

buildings, facilities and equipment suitable or necessary for the recovery or production of energy or

energy producing materials in any form resulting from the controlled processing or disposal of solid

waste or the systematic separation, extraction and recovery of recyclable materials from the solid

waste stream, including facilities or systems for the storage, conversion or transportation thereof.”

Based on the foregoing definitions, we conclude that the exemption in Part 8 does not apply to the



       5
        T.C.A. § 68-211-802(b) provides that the definitions set forth in § 68-211-103 and “in
any regulations promulgated pursuant to this chapter” apply to the terms used in Part 8, unless
the context requires otherwise or the term is defined differently by that section. We note that the
record indicates that pursuant to Rule Chapter 1200-1-7, promulgated by the Department of
Environment and Conservation and which became effective January 31, 1996, a “privately
owned solid waste disposal system” is defined as “a solid waste disposal system owned by a non-
governmental entity which processes or disposes of its solid waste in facilities that have either a
valid permit or a permit-by-rule.”
solid waste disposal activities of individual households such as that of Appellants.



               With respect to Title 5, we are cognizant of the fact that it, too, provides for the rights

of individual householders to dispose of their own waste upon their own land, provided such disposal

is not hazardous to the public or does not constitute a public nuisance. T.C.A. § 5-19-116.

However, as aptly pointed out by the chancellor, § 5-19-116 does not grant to these householders an

exemption from payment of the fees for either mailbox garbage pickup or the establishment of

convenience centers or from payment of a property tax (which the County could have opted for under

§ 5-19-109(b)(1)). The trial court reasons:



                      All Carroll County residents who do not reside in a
               municipality can use the garbage pick-up services offered by the
               county if they elect to do so. All such rural residents are recipients of
               the household garbage pick-up service offered, even if they choose to
               skip a week, a month or all services.

                       T.C.A. § 5-19-107 provides that a county may:

                       (11) Establish schedules of, and collect reasonable
                       charges for, any services rendered in any district or
                       area which are not covered by the special tax levy . .
                       ..

                       “Rendered,” according to the Random House Dictionary,
               1980, means “to furnish or provide.” Again it is not disputed that in
               the instant case the parties resisting the mandatory fee are furnished
               or provided the pick-up service.



               We conclude that the reasoning set forth by the chancellor in interpreting the various

statutes is sound and that it provides for “harmonious operation of the laws.” We therefore agree

that Carroll County may legally impose a monthly fee on all its rural residents for solid waste

disposal services regardless of whether the services are actually utilized.



               Appellants’ second issue pertains to whether the County has taken the necessary legal

steps to impose the solid waste disposal fees. T.C.A. § 68-211-813(a)(1) provides for the

establishment of “municipal solid waste regions” by resolution of the respective county legislative

bodies. The region shall consist of one or two or more contiguous counties. The resolution “shall

provide for the establishment of a board to administer the activities of the region.” § 68-211-

813(b)(1). Subsection (c) requires each region to develop a solid waste management plan “for a ten-
year disposal capacity.” The plan must be approved by the Department of Environment and

Conservation and include information regarding costs of collection, disposal and maintenance and

“[r]evenues, including cost reimbursement fees, appropriations and other revenue sources.” T.C.A.

§ 68-211-815(b)(2)(D) - (E). Section 68-211-903(a) of the Solid Waste Authority Act of 1991 (Part

9) states that “[a] county or any of the counties in a municipal solid waste region may create a solid

waste authority, by resolution of the respective county governing bodies . . . . Any resolutions

creating, amending or dissolving an authority shall be . . . sent to the secretary of state and the

commissioner.” Section 68-211-904 requires that the resolution creating an authority shall provide

for the establishment of a board of directors to administer the authority’s activities.



               The record before us includes a “Resolution To Approve The Necessary Steps To

Site, Permit, Finance, And Construct A Carroll County Landfill And Implement Rural Waste

Collection” passed and approved March 9, 1992. The resolution includes the recommendation by

the Carroll County Solid Waste Committee that “door-to-door trash collection be provided for all

rural citizens of Carroll County as a means to meet the requirement of the 1991 Solid Waste

Management Act.” The resolution further denotes the committee’s recommendations that the

County “impose and collect a solid waste disposal fee to be used only to establish and maintain solid

waste collection for the rural citizens of Carroll County and solid waste disposal for all citizens of

Carroll County” and contract with electric utility districts to collect the fee in conjunction with the

utility’s billing process. By amendment, § 6 was added to the resolution to state that “[a]ll options

for collection, disposal, and funding be explored, and all options explored be presented before the

full commission for consideration.” Resolution No. 12-1-92 provides for the creation of the

“Carroll, Benton and Henry Counties Municipal Solid Waste Planning Region” (CBH Region). The

resolution provides for a nine member “municipal solid waste region board.” The record reflects a

resolution approving the “ten-year plan” of the CBH Region and providing for its submission to the

state for approval. The plan provides for the collection of a rural residential garbage collection fee.

The Carroll County Board of Commissioners approved the County’s entry into contracts with a

private company for rural trash collection and disposal by resolution approved April 11, 1994.

Resolution No. 10-2-94 dissolves the CBH Region and creates the Carroll and Henry County

Municipal Solid Waste Region. It also establishes a municipal solid waste region board to be

comprised of seven members. Resolution No. 1-2-95 denotes the establishment of an “amended”
planning region, the state’s approval of its solid waste regional plan and the authorization of legal

proceedings against those delinquent in payment of the monthly service fees for mailbox garbage

collection. Resolution No. 2-2-95 of the Carroll County Board of Commissioners confirms an

appointment to the solid waste region board. Finally, the Carroll County Board of Commissioners

authorized the creation of a county solid waste authority by resolution approved September 16, 1991.



                The appellants contend that the County failed to register with the Secretary of State

when creating the Carroll County Solid Waste Authority (in whose name suit was brought against

the appellants) and failed to appoint a governing board to serve on the authority. T.C.A. § 68-211-

904 provides that “[t]he authority’s board of directors may be the same board as that of the municipal

solid waste region or it may be a separate board.” Although it is unclear whether a separate board

was created for the authority, a board of directors was composed by appropriate resolution for the

solid waste region which may also serve the authority. Moreover, we note that Part 9 states only that

a solid waste authority “may” be created by the municipal region. It is not mandatory. Under Part

8, however, the respective county legislative bodies are required to establish municipal solid waste

regions. The County did this, by resolution, along with creating a board of directors to serve thereon

and instituting a ten year plan approved by the state which includes the imposition of a fee for solid

waste collection and disposal on all its rural residents. We conclude that the County has complied

with existing Tennessee law in imposing the respective fee on Appellants.



                We do not find that Appellants’ rights of due process were violated by the transfer

of their appeals to the chancery court for disposition. Resolution of the chancery court matter

necessarily determined the outcome of their appeals. The record includes an order from the circuit

court transferring their respective causes (appeals) to chancery court and instructions to the court

clerk to send attested copies thereof to the litigants or their attorneys. The record further indicates

that Appellants were represented by counsel at the hearing in chancery court.



                The judgment of the trial court is affirmed and this cause remanded for any further

proceedings consistent herewith. Costs are taxed to the appellants, for which execution may issue

if necessary.
                                 ____________________________________
                                 FARMER, J.



______________________________
CRAWFORD, P.J., W.S. (Concurs)



______________________________
HIGHERS, J. (Concurs)